        Case 3:20-cv-00059-HTW-LGI Document 4 Filed 07/01/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

ELOY GUAJARDO AND
FELIPE MARTINEZ                                                                      PLAINTIFFS

VS.                                             CIVIL ACTION NO.: 3:20CV59-HTW-LRA

COMPLETE LOGISTICS, LLC; STEVEN
RANDOLPH ENTERPRISES, INC.;
CHRISTOPHER ALSOBROOK AND
JOHN DOES 1-10                                                                   DEFENDANTS

                                   AMENDED COMPLAINT
                                 (JURY TRIAL REQUESTED)

       COMES NOW the Plaintiffs, Eloy Guajardo and Felipe Martinez (hereafter “Plaintiff”

and/or “Mr. Guajardo” and/or “Mr. Martinez”), by and through their attorney(s) of record, and files

this Complaint as follows:

                                           I. PARTIES

       1. Mr. Guajardo is an adult citizen of the state of Mississippi, and presently resides at 5096

Highway 80 West, Jackson, Mississippi 39209.

       2. Mr. Martinez is an adult citizen of the state of Texas, and presently resides at 1505 Ward

Road, Apartment 205, Baytown, Texas 77520.

       3. Defendant Complete Logistics, LLC, is a corporation organized under the laws of the

State of Georgia with its principal place of business therein at 316 Mayfield Drive, Monroe, Georgia

30655. This Defendant’s registered agent for service of process is Shannon Sturgill whose address

is 681 Hillside Drive, Grayson, Georgia, 30017. This Defendant corporation does not have a

certificate of authority to transact business in the State of Mississippi. This Defendant may be

served with process of this Court as a nonresident motorist pursuant to Miss. Code Ann. §13-3-63.

       4. Defendant Steven Randolph Enterprises, Inc. is a corporation organized under the laws
        Case 3:20-cv-00059-HTW-LGI Document 4 Filed 07/01/20 Page 2 of 6




of the State of Georgia with its principal place of business therein at 316 Mayfield Drive, Monroe,

Georgia 30655. This Defendant’s registered agent for service of process is Steven Paul Randolph

whose address is 517 Grassland Ct., Lawrenceville, Georgia 30046. This Defendant corporation

does not have a certificate of authority to transact business in the State of Mississippi. This

Defendant may be served with process of this Court as a nonresident motorist pursuant to Miss.

Code Ann. §13-3-63.

       5. Defendant Christopher Alsobrook is believed to be an adult resident of the State of

Georgia whose last known address is 2522 Brentwood Court, Decatur, Georgia 30032. This

Defendant may be served with process of this Court as a nonresident motorist pursuant to Miss.

Code Ann. §13-3-63.

       6. John Does 1-5 are the owners, operators, managers, and all other entities, corporate

and/or individuals, of the vehicle that was being operated by Defendant Alsobrook, at the time of

the complained of incident and who were in some manner negligently and proximately responsible

for the events and happenings alleged in this Complaint and for the Plaintiffs injuries and damages.

       7.   John Does 6-10 are the entities, corporate and/or individuals, that provided

uninsured/underinsured motorist insurance for the vehicle that was being operated by Mr. Guajardo

at the time of the complained of incident and who are in some manner contractually obligated to

provide uninsured/underinsured motorist to Plaintiffs for the events and happenings alleged in this

Complaint and for Plaintiffs injuries and damages.

                                       II. JURISDICTION

       8. This Court has jurisdiction over the subject matter of this civil action pursuant to 28

U.S.C. § 1332 as it is between citizens of different states, and the amount in controversy exceeds

$75,000 exclusive of interests and costs.
            Case 3:20-cv-00059-HTW-LGI Document 4 Filed 07/01/20 Page 3 of 6




        9. This Court has jurisdiction over the Defendants pursuant to Miss. Code Ann. §13-3-57

as those Defendants transacted business in the State of Mississippi and committed torts against

residents of the State of Mississippi. This Court’s exercise of jurisdiction over the Defendants is in

accordance with the Fourteenth Amendment of the United States Constitution as the Defendants

had and have sufficient contacts with the State of Mississippi.

                                            III. VENUE

        10. This Court is the proper venue for this action pursuant to 28 U.S.C. §1391(a)(2) as a

substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred in this judicial

district.

                                             IV. FACTS

        11. This lawsuit arises from a motor vehicle collision which occurred on April 11, 2018.

On that date Plaintiffs were stopped in traffic westbound on Countyline Road in Ridgeland,

Mississippi in Mr. Guajardo’s 2001 Ford F-150. Mr. Guajardo was driving, and Mr. Martinez was

his passenger.

        12. At the time of the collision, Defendant Alsobrook was driving a 2008 Freightliner with

an empty flatbed. The Freightliner was owned by Defendant Complete Logistics, LLC, and

Defendant Alsobrook was acting within the course and scope of his employment with Defendant

Steven Randolph Enterprises at the time of the collision.

        13.      At the time of the collision, Mr. Guajardo was stopped in traffic when he was struck

in rear by Defendant Alsobrook.

        14.      The collision resulted in personal injuries to the Plaintiffs. The Plaintiffs were

transported from the scene of the collision to the hospital by ambulance.
        Case 3:20-cv-00059-HTW-LGI Document 4 Filed 07/01/20 Page 4 of 6




             V. NEGLIGENCE CLAIMS AGAINST DEFENDANT ALSOBROOK

       15.     Defendant Alsobrook was negligent in:

               a.      Failing to maintain control of his vehicle;

               b       Failing to drive at a reasonable rate of speed;

               c.      Failing to maintain a proper lookout;

               d.      Failing to avoid a collision with a vehicle in front of him and

               e.      Upon information and belief, violation of various Federal Motor Carrier

                       Safety Regulations; and,

               f.      Other acts of negligence to be demonstrated at trial.

       16.     Defendant Alsobrook’s negligence was a proximate cause of the collision in

question, the Plaintiffs’ personal injuries and the Plaintiffs’ damages resulting from their injuries.

      VI. NEGLIGENCE CLAIMS AGAINST DEFENDANT STEVEN RANDOLPH

                                       ENTERPRISES, INC.

       17.     Defendant Alsobrook was acting with in the course and scope of his employment by

Defendant Steven Randolph Enterprises, Inc., and the latter is therefore vicariously liable for the

injuries suffered by Plaintiffs as a result of Alsobrook’s negligence under the doctrine of respondeat

superior.

       15.     Upon information and belief, Steven Randolph Enterprises, Inc. was also negligent

in its hiring, supervision and retention of Defendant Alsobrook.

       16.     Upon information and further belief, Steven Randolph Enterprises, Inc. was

negligent through violation of various Federal Motor Safety Regulations pertaining to Mr.

Alsobrook and his vehicle.
            Case 3:20-cv-00059-HTW-LGI Document 4 Filed 07/01/20 Page 5 of 6




        17.      Defendant Steven Randolph Enterprises, Inc.’s negligence was a proximate cause of

the collision in question, the Plaintiff’s personal injuries and the Plaintiffs’ damages resulting from

their personal injuries.

VII. NEGLIGENCE CLAIMS AGAINST DEFENDANT COMPLETE LOGISTICS, LLC

        18.      Upon information and belief, Defendant Steven Randolph Enterprises, Inc., leased

the vehicle that Defendant Alsobrook was operating at the time of the incident from Defendant

Complete Logistics, LLC.

        19.      Upon information and further belief, Complete Logistics, LLC. was negligent

through violation of various Federal Motor Safety Regulations pertaining to Mr. Alsobrook and his

vehicle.

        20.      Defendant Complete Logistics’ negligence was a proximate cause of the collision in

question, the Plaintiff’s personal injuries and the Plaintiffs’ damages resulting from their personal

injuries.



                                            VII. DAMAGES

        21.      As a result of the Defendants’ negligence and the collision described herein, both

Plaintiffs suffered personal injuries.

        22.      As a result of their personal injuries, both Plaintiffs are entitled to recovery of:

                 a.        Past and future medical expenses;

                 b.        Pain and suffering;

                 c.        Past and future lost income;

                 d.        Mental anguish and emotional distress resulting from their physical injuries;

and
         Case 3:20-cv-00059-HTW-LGI Document 4 Filed 07/01/20 Page 6 of 6




               e.      Any other category of damages available under the law whether or not set

forth specifically herein.

       WHEREORE, Plaintiffs Eloy Guajardo and Felipe Martinez demand judgment against the

Defendants for the damages set forth herin and for any such other relief as the Court deems proper

under the circumstances.


                                                    RESPECTFULLY SUBMITTED,

                                                    ELOY GUAJARDO AND
                                                    FELIPE MARTINEZ

                                            BY:     _/s/ Samuel F. Creasey_______
                                                    SAMUEL F. CREASEY, ESQ.




OF COUNSEL:
SAMUEL F. CREASEY, Esq. (MSB#99555)
MORGAN & MORGAN, PLLC
4450 OLD CANTON ROAD, SUITE 2
JACKSON, MS 39211
TELEPHONE: (601) 949-3388
FACSIMILE: (601) 949-3399
ATTORNEY FOR PLAINTIFF
